Title: To Thomas Jefferson from Bernard Peyton, 26 April 1825
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
26 Apl 1825I hand herewith your ℀ current to date, agreeable to your request, & regret that I should have omitd rendering it on the 1st Instant, according to your standing order—I recd your covering notes for the renewal of yours at Bank, which shall be properly applied, if I had not been furnished with a power of att’y, inconvenience would have frequently occurd in renewing your notes—it is very difficult for country gentlemen to bear such things in mind every 60 days— I am glad to hear the University is going on so well, it has had to labour under several inconveniences this session, which I trust will all be obviated before the commencement of the next—The absence of Mr Tucker is unaccountable, & the vacancy in the Law Professor ship is complained of—Yours very TrulyBernard PeytonYour Bll Copper went yesterday, to care of J & Raphael; at Charlottesville, & a Box of Books or instruments, from France, for the University, to Mr Brockenbgh—